Citation Nr: 0607481	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-03 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had active service from May 1979 to May 1999.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 RO decision, which denied the 
veteran's claim of entitlement to service connection for a 
right knee disability, without considering whether new and 
material evidence had been received to reopen the claim (as 
it had previously been denied by the RO in February 2000).  

In a November 2004 decision, the Board initially considered 
the issue of finality of a prior RO decision before it 
addressed the merits of the veteran's claim (see 
38 U.S.C.A. §§ 7104(b), 5108), and determined that new and 
material evidence had been received to reopen the claim.  The 
Board in November 2004 also remanded the case to the RO for 
additional evidentiary and due process development.  The case 
has now been returned to the Board for further appellate 
review.    


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The medical evidence shows that a right knee disability 
was first clinically manifest years after the veteran's 
discharge from active service; a right knee disability is not 
shown to be due to disease or injury in active service.  




CONCLUSION OF LAW

A right knee disability was not due to disease or injury that 
was incurred in or aggravated by service, nor may a right 
knee disability be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice regarding the merits of the 
claim at issue was sent to the veteran following the RO 
rating decision in May 2002.  In any event, as explained 
herein below, the VCAA notice complied with the requirements 
of the VCAA as interpreted by the Court in Pelegrini II.  The 
Board finds that the timing of the VCAA notice is not 
prejudicial to the veteran because it was sent prior to the 
transfer of the case to the Board for appellate consideration 
in November 2005, and the veteran was offered ample 
opportunity to present evidence or argument in support of her 
appeal.  Accordingly, the Board will proceed to adjudicate 
this claim.  

In the VCAA notice sent to the veteran in March 2005, the RO 
advised the veteran of what was required to prevail on her 
claim of service connection, what specifically VA had done 
and would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist her in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on her 
behalf.  The RO also requested the veteran to furnish any 
evidence in her possession that pertained to her claim.  

Further, the veteran was provided with a copy of the rating 
decision dated in May 2002 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection.  In the rating decision, the RO also 
informed the veteran of the reasons for its determination and 
the evidence it had considered in its decision.  
The general advisements were reiterated in the statement of 
the case issued in January 2003 and the supplemental 
statements of the case issued in December 2003 and August 
2005.  The statement of the case and the supplemental 
statements of the case also contained the regulations 
promulgated in light of the VCAA and the United States Code 
cites relevant to the VCAA.  Further, these documents, as 
well as the Board remand of November 2004, provided the 
veteran opportunity to identify or submit any evidence she 
wished to be considered in connection with her appeal. As 
such, through the rating decision, statement of the case, and 
supplemental statements of the case, the RO informed the 
veteran of the information and evidence needed to 
substantiate her claim. See 38 U.S.C.A. §§ 5102, 5103.

In sum, through the VCAA notice, rating decision, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate her 
claim of service connection, and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing at the RO before 
local hearing officers in April 2003, and a transcript of 
that hearing is in the claims file.  The RO has obtained the 
veteran's service medical records and VA medical treatment 
records, as well as private treatment records (i.e., those 
from Intermountain Orthopaedic Specialists) identified by 
her.  Further, VA has conducted necessary medical inquiry in 
an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded a VA medical examination in June 
2005, specifically to ascertain the nature and etiology of 
the right knee disability.  The veteran has not alleged, nor 
does the record currently reflect, that there exists any 
additionally available evidence for consideration in her 
appeal.  The Board thus finds that VA has done everything 
reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.

II.  Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service incurrence will be presumed for 
certain chronic diseases, including arthritis, if manifest to 
a compensable degree within one year following separation 
from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran claims that her right knee disability had its 
onset during service.  She related in statements and in 
testimony given at hearings in July 2000 and April 2003 that 
she experienced popping of her knee with associated pain when 
she squatted down and that she was seen in July 1987 in 
relation to that problem.  She indicated that her problem 
continued but that whenever she sought medical assistance in 
service nothing could be found.  She indicated that it was 
not until January 2002 that her problem of popping, followed 
by pain, became so severe that her knee locked up and she 
required surgery for a meniscal tear.  In support of her 
claim, she submitted a statement of a woman who had served in 
the military with her from 1991 to 1994.  This individual 
stated that at times she roomed with the veteran and 
personally witnessed on numerous occasions when the veteran's 
right knee gave out while she was squatting and she fell to 
the floor, grabbing her right knee.  

A review of the record indicates that the veteran served on 
active duty from May 1979 to May 1999.  Service medical 
records show that the veteran had pain in the right knee on 
an annual physical examination in October 1988.  She had 
complaints of giving out of her knees in February 1997, but a 
physical examination at that time was negative and there was 
no diagnosis of a right knee disability.  On a November 1997 
report of medical history, she complained of her knee popping 
out.  At the time of a physical examination for separation 
purposes in February 1999, there was mild crepitus of both 
knees.  

Post-service medical records reflect that the veteran 
underwent a VA examination in July 1999, on which she 
complained of popping and feelings of giving way in both 
knees.  Physical examination and X-rays of the knees were 
negative at that time.  Subsequently, medical reports reflect 
that in January 2002 the veteran sustained a twisting injury 
to her right knee while at work.  She was initially seen at 
the VA, where X-rays of the right knee revealed no fracture 
or dislocation, but there was a diagnosis given of 
unspecified internal derangement of the knee.  Later that day 
she was seen by Intermountain Orthopaedics, where additional 
X-rays of the right knee were taken.  These were interpreted 
as showing an avulsion fracture of the lateral collateral 
ligament, and the examiner noted that it was questionable 
whether this was new or old.  X-rays also demonstrated some 
osteoarthritic changes.  A private MRI of the right knee the 
next day (in February 2002) revealed a displaced, bucket-
handled tear of the lateral meniscus, a tear of the lateral 
ligament complex involving the fibular collateral ligament, 
biceps femoris tendon and popliteus tendon.  A private pre-
operative report dated in February 2002 indicates that the 
veteran reported a history of right knee pain for a couple of 
years and that while she was getting off a chair at work, she 
twisted her knee and had a locking sensation to the knee.  
Subsequently, private records show that she underwent surgery 
to repair the right lateral meniscus in April 2002, and that 
she had some weakness in the right knee and a little 
crepitation around the patella in April 2003.  

In June 2005, the veteran underwent a VA examination for the 
express purpose of determining the nature and etiology of her 
right knee disability.  The physician reviewed the claims 
file, noting pertinent references to the right knee in the 
service and post-service medical records.  He related the 
veteran's report of right knee trouble ever since 1987, when 
her knee began to pop and she would fall over.  X-rays of the 
right knee were taken, showing minor degenerative changes, 
with a suggestion of slight increased suprapatellar density 
that may represent a small joint effusion.  In the 
impression, the physician opined that it was less likely than 
not that the veteran's current right knee disability had its 
onset during her period of active service.  He furnished 
rationale, to include the fact of scant documentation of knee 
problems during service and the absence of knee complaints 
following service until January 2002, when she was referred 
to an orthopedic surgeon.  There is no other medical opinion 
of record addressing the etiology of the veteran's current 
right knee disability.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a right knee disability.  
Pertinent medical evidence shows that the veteran's currently 
demonstrated right knee disability was initially manifest 
nearly three years after her discharge from service in May 
1999, and there is no medical opinion of record relating her 
current condition to her period of service.  Indeed, the sole 
medical opinion addressing the etiological question is 
unfavorable to the claim.

While the veteran believes that she currently suffers a right 
knee disability that had its onset during service, and while 
she furnished a statement of a witness to her experience of 
right knee problems for the period of 1991 to 1994, as a 
layperson, she does not have the medical expertise necessary 
to diagnose her condition or give etiology thereof.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's current right knee disability 
became manifest years after her service and has not been 
medically linked to service.  As the preponderance of the 
evidence is against the claim of service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


